Citation Nr: 1615799	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973, and from February 1973 to February 1977.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2007 and in November 2007 that, in pertinent part, denied service connection for PTSD.  The Veteran timely appealed.

In November 2009, the Veteran testified during a hearing before the undersigned at the RO.  In January 2010, the Board remanded the matter for additional development.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran previously claimed service connection for a nervous condition and had been diagnosed with anxiety and depressive disorders, the issues on appeal have been expanded by the Board.  In April 2012, the Board remanded the matters for additional development.  

In August 2014, the Board denied the Veteran's claim for service connection for PTSD.  Also, in August 2014, the Board found new and material evidence to reopen the previously denied claim, and remanded the issue of service connection for a psychiatric disability other than PTSD for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2015).  This opinion was obtained in March 2016 and has been associated with the claims file. 


FINDING OF FACT

Anxiety and depressive disorders were first manifested during active service.  



CONCLUSION OF LAW

Anxiety and depressive disorders were incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Due to conflicting medical evidence, the Board sought an expert opinion in February 2016.

Here, the most probative evidence consists of the opinion of an expert.  In March 2016, the expert reviewed the record and determined that the Veteran was sound at entry.  There was clear documentation of psychiatric symptoms occurring during active service and continuing symptoms within the first post-service year.  The March 2016 expert determined that there was evidence of chronicity of symptoms and a relationship to active service.

Given the most probative evidence is positive, service connection for anxiety and depressive disorders is granted.


ORDER

Service connection for anxiety and depressive disorders is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


